Citation Nr: 0800976	
Decision Date: 01/10/08    Archive Date: 01/22/08

DOCKET NO.  04-29 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a cardiovascular 
disability, to include residuals of a heart attack.

2.  Entitlement to service connection for residuals of a neck 
cyst.
 
3.  Entitlement to service connection for a left arm shrapnel 
scar.

4.  Entitlement to service connection for a sinus disability, 
to include allergies.

5.  Entitlement to service connection for an eye disability, 
to include bilateral vision loss.

6.  Entitlement to an initial compensable evaluation for 
diabetic gastroparesis.

7.  Whether a notice of disagreement was timely received as 
to a denial of service connection for peripheral neuropathy 
of the left upper extremity.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. M. Powell	


INTRODUCTION

The veteran had active service from September 1966 to March 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision of the 
Columbia, South Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA) that denied service 
connection for heart attacks, a neck cyst, a sinus 
disability, to include allergies, and a left arm shrapnel 
scar.  It also comes on appeal from a February 2005 rating 
decision that denied service connection for an eye 
disability.  This matter also comes on appeal from an August 
2005 rating decision that granted service connection for 
diabetic gastroparesis and assigned a noncompensable 
evaluation, effective February 7, 2005.  Finally, a matter is 
also before the Board from a May 2006 determination of the 
Columbia RO that informed the veteran that his February 2006 
Notice of Disagreement with the October 2004 rating decision 
that denied service connection for left upper extremity 
peripheral neuropathy was not timely filed.

The issues of entitlement to service connection for a 
cardiovascular disability, to include residuals of a heart 
attack, service connection for residuals of a neck cyst, 
service connection for a left arm shrapnel scar, service 
connection for a sinus disability, to include allergies, 
service connection for an eye disability, to include 
bilateral vision loss, and entitlement to an initial 
compensable evaluation for diabetic gastroparesis, are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required.


FINDINGS OF FACT

1.  By a rating decision dated in October 2004, notice of 
which was issued on October 20, 2004, the RO denied 
entitlement to service connection for peripheral neuropathy 
of the left upper extremity.

2.  Documents of record establish that the first indication 
of disagreement with the October 2004 RO denial of 
entitlement to service connection for peripheral neuropathy 
of the left upper extremity was received on February 7, 2006, 
more than one year following issuance of notification of the 
determination.


CONCLUSION OF LAW

The appellant did not timely initiate an appeal (with a 
notice of disagreement) of the issue of entitlement to 
service connection for peripheral neuropathy of the left 
upper extremity, and the Board therefore lacks jurisdiction 
to review the claim.  38 U.S.C.A. §§ 5103, 5103A, 5107, 
7105(d)(3), (5) (West 2002); 38 C.F.R. §§ 3.102, 20.200, 
20.201, 20.302 (2004 through 2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  The 
provisions of the Veterans Claims Assistance Act have no 
effect on an appeal where the law, and not the underlying 
facts or development of the facts are dispositive in a 
matter.  Livesay v. Principi, 15 Vet. App. 165 (2001); 
Manning v. Principi, 16 Vet. App. 534, 542-43 (2002); Sabonis 
v. Brown, 6 Vet. App. 426 (1994).  The facts in this case are 
not in dispute as to the matter of timeliness of receipt of a 
notice of disagreement.  Application of pertinent provisions 
of the law and regulations will determine the outcome.  See 
Holliday v. Principi, 14 Vet. App. 280, 282-83 (2001) [the 
Board must make a determination as to the applicability of 
the various provisions of the VCAA to a particular claim].  
No amount of additional notice or evidentiary development 
could alter the outcome of this case.  Therefore, based on 
the Court's decision in Manning, the Board concludes that the 
veteran's claim is not subject to the provisions of the VCAA.

The Board additionally observes that the veteran has been 
accorded ample opportunity to present evidence and argument 
in connection with this matter.  

Timelines of Appeal

Whether a notice of disagreement has been filed on time is an 
appealable issue.  38 C.F.R. §§ 19.34, 20.101(c) (2007).  If 
a claimant fails to initiate or complete an appeal within the 
required time, it is incumbent upon the Board to reject the 
application for review on appeal.  This is not a matter 
within the Board's discretion; the timeliness standards for 
filing appeals to the Board are prescribed by law and 
regulation.

An appeal consists of a timely notice of disagreement in 
writing and, after a statement of the case has been 
furnished, a timely substantive appeal.  The notice of 
disagreement and substantive appeal must be filed with the 
Department of Veterans Affairs office from which the claimant 
received notice of the determination being appealed (RO).  38 
C.F.R. § 20.300.

A claimant, or his or her representative, must file a notice 
of disagreement with a determination by the agency of 
original jurisdiction (RO) within one year from the date that 
that agency mails notice of the determination to him or her.  
Otherwise, that determination will become final.  The date of 
mailing the letter of notification of the determination will 
be presumed to be the same as the date of that letter for 
purposes of determining whether an appeal has been timely 
filed.  38 C.F.R. § 20.302(a).

By a rating decision dated in October 2004, the RO denied 
entitlement to service connection for peripheral neuropathy 
of the left upper extremity.  Notice of the determination, 
with his appellate rights, was issued on October 20, 2004.  
Documents of record establish that the first indication of 
disagreement with the October 2004 RO denial of entitlement 
to service connection for peripheral neuropathy of the left 
upper extremity was received on February 7, 2006, more than 
one year following issuance of notification of the 
determination.  While the veteran contends that he filed a 
notice of disagreement with this decision on October 26, 
2004, there is no record of receipt of such document in the 
claims folder prior to June 2006, and the record does not 
otherwise contain any objective evidence of record to 
substantiate receipt of such document in October 2004 or 
October 2005.  

Pursuant to 38 C.F.R. § 3.109(b), time limits for filing may 
be extended in some cases on a showing of "good cause."  In 
this case, the veteran did not request any extension of time 
for filing a notice of disagreement, and he has not 
demonstrated good cause for an untimely filing of a notice of 
disagreement.  Because the veteran did not timely submit a 
notice of disagreement as to the October 2004 RO denial of 
entitlement to service connection for peripheral neuropathy 
of the left upper extremity, the Board has no jurisdiction to 
consider the claim.  See 38 U.S.C.A. §§ 7105, 7108 (West 
2002); see also Roy v. Brown, 5 Vet. App. 554 (1993).

Due process concerns

In Marsh v. West, 11 Vet. App. 468 (1998), the Court held 
that the Board must assess its jurisdiction prior to 
addressing the merits of a claim.  The Court further held, 
however, that it could be prejudicial to the appellant for 
the Board to address jurisdictional questions in the first 
instance without affording an appellant the right to present 
argument and evidence on those questions.  See VAOPGCPREC 9-
99.

In this case, the veteran has been amply informed of the 
necessity of filing a timely notice of disagreement.  The 
Board observes that the veteran was informed of his right to 
appeal the RO's rating decision in a VA Form 4107 ["Your 
Rights to Appeal Our Decision"] which was mailed to him with 
the notice of the October 2004 rating decision.  

Thus, the Board finds that the veteran was provided ample and 
clear notice of the need for filing a timely notice of 
disagreement and was provided an opportunity to present 
evidence regarding his failure to submit a timely notice of 
disagreement.

Conclusion

The Board finds that in the absence of a timely filed notice 
of disagreement the veteran has not complied with the legal 
requirements for initiating an appeal.  The Board further 
finds this case is one in which the law is dispositive of the 
issue.  See Sabonis v. Brown, 6 Vet. App. 426 (1994). As 
such, the appeal is denied as a matter of law.


ORDER

The appeal as to whether a notice of disagreement was timely 
received as to a denial of service connection for peripheral 
neuropathy of the left upper extremity is denied.



REMAND

Subsequent to certification of the appeal to the Board, 
additional evidence pertinent to the appeal was received in 
September 2007.  The Board, in a November 2007 letter, 
notified the veteran that the Agency of Original Jurisdiction 
(AOJ) had not adjudicated the issues on appeal with 
consideration of this additional evidence.  The letter also 
informed the veteran that he had the right to have AOJ review 
of the additional evidence prior to the Board's adjudication 
of the appeal or he could waive such right by submitting a 
waiver in writing.  The Board, on December 13, 2007, received 
the veteran's request to have the appeal remanded to the AOJ 
for review of the additional evidence.  Therefore, the Board 
finds that the claims must be remanded for AOJ consideration 
of the additional evidence submitted by the veteran.

Accordingly, the case is REMANDED for the following action:

The AOJ must consider all additional 
evidence of record received since 
issuance of the June 2004, September 
2005, September 2006, and November 2006 
Statements of the Case and readjudicate 
the issues on appeal.  If any benefit 
sought remains denied, the veteran and 
his representative should be issued a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


